Response by Judge Hobson to petition for rehearing:
It is earnestly maintained in the petition for rehearing that the act of 1894, not being retrospective, does not *517chango the character of the estate of Mrs. Morrison in the land, and that, therefore, the mortgage executed after that act took effect is of no more validity than if it had been given before the act was passed. The conclusion does not follow from the premises. Mrs. Morrison’s estate in the land remained the same after the passage of the act as it was before. The only effect of the act was to enlarge her powers over it. ' The disability of coverture is the creation of the law. What the Legislature has thus created, it may abolish. In the past half century, act after act has been passed enlarging the rights of married women. If the' act of 1894 had entirely abolished the disability of coverture, Mrs. Morrison might have disposed of this estate just as though a single woman. The Legislature, however, did not so provide, but empowered her to mortgage it with the concurrence of her husband. This was simply an enlargement of her powers under the former act, or a partial removal of her disabilities under that act, and was no more unconstitutional as to existing estates than that act was as to estates created undér the statutes in force before it was passed. Under the provisions of the Revised Statutes, married women were substantially disabled from disposing of their separate estates.- Under the General Statutes these disabilities were in part removed, and under the act of 1894 they are still further removed. None of these changes affected the estates of married women vested in them under the law in force when they were created. The estate of the feme in the property remained as before. Her disability to dispose of the property was not a part of the estate, but was personal. It would have ceased had she become discovert, and might be removed at any time, in whole or in part, as the Legislature saw fit.
Petition overruled.